Decision affirmed, without costs. No opinion. Staley, Jr., J. P., Kane, Main and Reynolds, JJ., concur; Cooke, J., dissents and votes to remit in the following memorandum: Cooke, J. (dissenting). I' dissent and vote to remit the matter to the Unemployment Insurance Appeal Board for further proceedings. In view of the medical proof in the record from two doctors that claimant’s husband was advised to move to a warm climate, that. Puerto Rican climate was favorable after the operation and that home care was needed until three months after the operation, the board’s finding to the contrary was, as a matter of law, unsupported by substantial evidence.